NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JUL 21 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

MARIA SILVA GRAMAJO-SANTOS,                      No. 09-70187

               Petitioner,                       Agency No. A072-142-337

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Maria Silva Gramajo-Santos, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s (“IJ”) decision denying her application for asylum

and withholding of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo questions of law and for substantial evidence factual findings. See

Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We deny in part and

dismiss in part the petition for review.

      Substantial evidence supports the agency’s determination that Gramajo-

Santos failed to establish harm rising to the level of persecution. See Lim v. INS,

224 F.3d 929, 936-37 (9th Cir. 2000) (mail and telephone death threats to

petitioner on NPA death list did not compel a finding of past persecution).

Substantial evidence also supports the agency’s conclusion that Gramajo-Santos

failed to establish that the guerrillas pursued her on account of a protected ground,

see INS v. Elias-Zacarias, 502 U.S. 478, 481-84 (1992), and did not establish any

connection to the incidents of harm her family members experienced, see Wakkary,

558 F.3d at 1060 (harm to petitioner’s associates was not “closely tied to”

petitioner himself) (internal quotation and citation omitted). Accordingly, her

asylum and withholding of removal claims fail.

      Gramajo-Santos’s contention that the BIA erred in summarily upholding the

IJ’s decision is belied by the record, as is her contention that the BIA failed to

address the IJ’s conduct of her hearing. Further, she has not overcome the

presumption that the BIA reviewed the record. See Fernandez v. Gonzales, 439

F.3d 592, 603 (9th Cir. 2006).


                                           2                                     09-70187
      Finally, with respect to due process, we reject Gramajo-Santos’s contention

that the IJ’s questioning prevented her from fully presenting her case. See Halaim

v. INS, 358 F.3d 1128, 1137 (9th Cir. 2004) (interruption of petitioner’s testimony

did not rise to the level of intimidation or advocacy for the agency); Lata v. INS,

204 F.3d 1241, 1246 (9th Cir. 2000) (requiring both error and “substantial

prejudice” to prevail on a due process challenge to deportation proceedings). We

lack jurisdiction to review Gramajo-Santos’s claim regarding the presentation of

witnesses because she failed to raise this issue to the BIA. See Barron v. Ashcroft,

358 F.3d 674, 678 (9th Cir. 2004) (no jurisdiction over claims not presented

below). We also reject Gramajo-Santos’s summary contention that the delay in

processing her case constituted a denial of due process because we lack jurisdiction

over the Attorney General’s decision to “commence proceedings.” See Jimenez-

Angeles v. Ashcroft, 291 F.3d 594, 598-99 (9th Cir. 2002) (construing 8 U.S.C.

§ 1252(g) and concluding court lacked jurisdiction over petitioner’s claim that the

INS had to immediately initiate deportation proceedings against her when she

presented herself to the agency). Gramajo-Santos has not otherwise presented a

colorable due process claim regarding the delay in her case. See Torres-Aguilar v.

INS, 246 F.3d 1267, 1271 (9th Cir. 2001).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                           3                                    09-70187